DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Objections
Claim 1 and its dependent claims are objected to because of the following informalities:  
Line 7: the examiner suggests inserting –of the first rail—after “both end portions”.  
Line 9: the examiner suggests inserting –of the second rail—after “both end portions”.  
Line 12: the examiner suggests rewriting “and being fitted” to read –and configured to fit into the engagement holes of the first and second rails--.
Line 14: insert –threaded—before engagement holes.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently, none of the claims are being interpreted under 35 USC 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear if the “plurality of engagement holes in lines 2-3 and lines 12-13 are the same plurality of engagement holes introduced in claim 1.
In claim 2, lines 5-7, It is unclear which engagement holes the plurality of engagement holes of the second rail frame are corresponding to. When looking to the figures it would appear that they are corresponding to the plurality of engagement holes of the first rail frame.
In claim 2, lines 15-17, It is unclear which engagement holes the plurality of engagement holes of the fourth rail frame are corresponding to. When looking to the figures it would appear that they are corresponding to the plurality of engagement holes of the third rail frame.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RollingPillow CO. Ltd, www.rollingpillow.com, hereinafter RollingPillow.
With respect to claim 1, RollingPillow teaches A sporting apparatus for automatically adjusting the cervical vertebrae (see homepage http://rollingpillow.com/eng/, “Rolling Pillow, the motion machine for recovering and control the cervical vertebrae”), the sporting apparatus comprising (see all limitations within annotated image below):  5a rail assembly including a first rail having a curved structure and having a plurality of engagement holes formed in both end portions and a first guide rail recess, a second rail having a curved structure and having a plurality of engagement holes formed in both end portions and a second guide rail 10recess, and connecting members including one or more connecting support rods respectively having threaded engagement holes formed in both end portions thereof and being fitted into the engagement holes to couple the first rail and the second rail and fixing bolts inserted into and engaged with the engagement 15holes in the both end portions of the connecting support rods; a rocking panel including sliding protrusions protruding from one surface to extend in a longitudinal direction and rollers fixedly disposed on the sliding protrusions and inserted into the first guide rail recess and the second guide 20rail recess of the rail assembly to be slidable; and a support body seated on and coupled to a top surface of the rocking panel to seat the neck and the head of a user thereon (see annotated image below taken from http://rollingpillow.com/eng/brand/).

    PNG
    media_image1.png
    596
    681
    media_image1.png
    Greyscale

With respect to claim 2, RollingPillow teaches wherein 36the first rail includes a first rail frame having a curved shape (see all limitations within annotated image below), the first rail frame having a plurality of engagement holes and a first guide protrusion provided on one surface and extending in a longitudinal direction, a second rail frame 5having a curved shape, the second rail frame having a plurality of engagement holes in positions corresponding to the engagement holes and a second guide protrusion provided on one surface and extending in a longitudinal direction, the first rail frame and the second rail frame being coupled to each 10other to define the first guide rail recess, and the second rail includes a third rail frame having a curved shape, the third rail frame having a plurality of engagement holes and a third guide protrusion provided on one surface and extending in a longitudinal direction, and a fourth 15rail frame having a curved shape, the fourth rail frame having a plurality of engagement holes in positions corresponding to the engagement holes and a fourth guide protrusion provided on one surface and extending in a longitudinal direction, the third rail frame and the fourth rail frame being coupled to 20each other to define the second guide rail recess (see annotated image below). 
    PNG
    media_image2.png
    596
    693
    media_image2.png
    Greyscale

With respect to claim 3, RollingPillow teaches further comprising buffer members surrounding and accommodating the connecting support rods (see annotated image below).

    PNG
    media_image3.png
    596
    675
    media_image3.png
    Greyscale

With respect to claim 4, RollingPillow teaches wherein the support body includes a neck support supporting the neck of the user and a headrest on which the head of the user is seated, with the width of the support body increasing from the 5neck support to the headrest (see annotated image from http://rollingpillow.com/eng/products below where the width of the top surface of the support body increases from the neck support to the headrest). 
    PNG
    media_image4.png
    406
    348
    media_image4.png
    Greyscale


With respect to claim 5, RollingPillow teaches wherein the neck support has a plurality of acupressure protrusions on an inner surface to press the neck of the user (see annotated image below from http://rollingpillow.com/eng/about/).


    PNG
    media_image5.png
    308
    415
    media_image5.png
    Greyscale

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moers et al. (4,736,736) teaches a cervical traction assembly with head cradle that rocks side to side.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                 

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785